Citation Nr: 0215776	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of left ear 
acoustic trauma, to include tinnitus and vertigo.  

(The issue of service connection for residuals of left ear 
acoustic trauma, to include left ear hearing loss, will be 
the subject of a later Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran honorably served on active duty as bombardier, 
navigator and radar observer bomber on B-29 type aircraft for 
the U. S. Air Force, from August 1943 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the RO, 
which denied the benefits sought on appeal.   

As noted on the preceding page, the veteran's claim of 
service connection for residuals of left ear acoustic trauma, 
to include left ear hearing loss, will be the subject of a 
future Board decision.  The Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When this development is complete, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice, and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by the veteran, and provided him 
appropriate VA examination, all in an effort to assist him in 
substantiating his claim adjudicated on the merits herein.  

2.  The veteran's service medical records demonstrate that he 
sustained a left ear retracted ear drum injury in 1945 during 
active duty, resulting from a rapid ascension of an aircraft; 
the veteran reports that he sustained a left ear injury and 
acoustic trauma when an emergency pressure release valve of a 
B-29 aircraft activated near his left ear due to rapid 
aircraft ascension.  

3.  The veteran is currently demonstrated to have tinnitus 
and vertigo, which are causally related to his exposure to 
acoustic trauma during his military service and an incident 
of rapid aircraft ascension.  


CONCLUSION OF LAW

Tinnitus and vertigo are the result of service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim on 
appeal, which is favorably disposed of herein.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(to be codified at 38 C.F.R. § 3.159).  That is, the 
veteran was provided some limited VA evaluation and 
examination, all identified VA treatment records were 
obtained, and the veteran submitted a private medical 
statement which supports his claim adjudicated on the merits 
herein.  No further development is indicated with regard to 
tinnitus and vertigo only, as these benefit are granted in 
full.  

The notice provisions of VCAA have also been met.  The 
statement of the case (SOC) and multiple supplemental 
statements of the case (SSOCs) have provided the veteran with 
meaningful notice of regulatory provisions pertaining to the 
claim adjudicated on the merits herein-thus, the evidence 
necessary to substantiate the claims of service connection 
for vertigo and tinnitus, two benefits granted on appeal.  
While it does not appear that the veteran was specifically 
advised what information and evidence was to be provided by 
him and what information and evidence VA would attempt to 
obtain, the Board does not find that further development or 
action on VA's part is necessary.  The decision herein fully 
satisfies the veteran's appeal as to the claim for service 
connection for tinnitus and vertigo due to left ear injury.  
No useful purpose would be served by requiring VA to 
specifically notify the veteran as required by 38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).   

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  Moreover, certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service medical records of November 1948 substantially 
validate the veteran's assertions on appeal with regard to a 
1945 aircraft incident, and show that the veteran sustained a 
retracted ear drum injury from an incident of rapid ascension 
in an airplane in 1945, while on active duty.  Significantly, 
the November 1948 treatment record indicates that the prior 
ear injury required one week of hospitalization, although no 
sequelae was noted at that time.  

As noted in the above Introduction section, the veteran was a 
bombardier and radar observer bomber in U.S. military B-29 
type aircraft during W.W. II and thereafter, including for 
all of the year 1945 when the incident occurred.  The veteran 
submitted copies of the manufacturer's drawings of the U. S. 
military B-29 aircraft's "emergency pressure release 
valve," and a copy of a photo noting the proximity of the 
valve to the veteran's left ear while performing his 
bombardier and radar observer bomber duties while onboard 
this aircraft.  

Both VA and private treatment records show diagnoses of 
tinnitus and vertigo, secondary to the veteran's aircraft 
rapid deceleration (presumably any rapid and significant 
change in air pressure or decompression, whether ascending or 
descending) injury, acoustic trauma and barotrauma during 
W.W.II.  See private medical nexus opinion statement of W. H. 
Avery, D.O., P.C., dated September 10, 2001, and VA 
consultation  record dated October 17, 2000.  Dr. Avery 
indicates that the veteran has an exceptionally reliable 
history of barotrauma and simultaneous acoustic trauma due to 
the 1945 incident, caused from the rapid decompression of a 
B-29 bomber aircraft, and that the fact of one week's 
hospitalization suggests that the ear injury was significant.  
Dr. Avery further explains that the in-service notation of no 
sequelae is of less significance since this sort of acoustic 
injury may become manifest years after the accident and 
injury, resulting in dizziness, disequilibrium, and tinnitus.  
Dr. Avery opined that the veteran's current left ear 
dizziness, disequilibrium and tinnitus could have come about 
from a single severe episode such as that suffered by the 
veteran.  Dr. Avery also explains that in the 1940's and 
1950's it was not generally medically recognized that this 
type of noise injury would cause long-term damage to 
individuals, and that this could help explain the notation of 
no sequelae made in 1948.  Of course the Board notes that any 
physician examining the veteran in 1948 would not routinely 
make medical note of the possible long-term effects of an 
injury such as the veteran's.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2001).  In this case, the Board is presented 
with such a situation: Service medical records show no 
sequelae of a 1945 left ear injury, and no tinnitus or 
vertigo on examination at separation from service in 1953, 
whereas current VA and private medical statements indicate 
tinnitus and vertigo due to such an injury.  Additionally, 
while the veteran's statements of his service medical history 
need not be accepted as a matter of law under 38 C.F.R. 
§ 1154, since he is not shown to have had combat, the Board 
finds that his statements are generally accurate and 
credible.  See also, the December 2001 lay statement of the 
veteran's spouse, the veteran's Separation Qualification 
Record, the VA and private diagnoses and nexus opinion 
statements.  Accordingly, the Board finds the evidence is in 
equipoise.  Accordingly, with the benefit of the doubt in the 
veteran's favor, the claims of service connection for 
tinnitus and vertigo are granted.  


ORDER

The claim of entitlement to service connection for tinnitus 
and vertigo is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

